Me. Justice McBride
delivered the opinion of the court.
This is a motion to dismiss defendant’s appeal. The judgment was rendered May 23, 1916, at St. Helens, Oregon. The proof of service shows that notice of appeal was mailed in Portland on July 22d, directed to defendant’s attorneys at St. Helens. The statute requires service of notice of appeal within 60' days from the date of the judgment: Section 550, L. O. L., as amended by Laws 1913, p. 617. By Section 541, L. O. L., service by mail is deemed complete on the first day after the date of deposit of the notice in the postoffice that the mail léaves such postoffice for the place to which the notice is sent. Excluding the day that the judgment was rendered and including the last, we find that there remained 8 days in May, 30 days in June, and 22 days in July within which to complete the service. The service by reason of the provisions of Section 541, L. O. L., was not made upon' the plaintiff’s attorneys until July 23d, which was the sixty-first day.
The notice was therefore served one day too late, and the appeal is dismissed.
Dismissed. Rehearing Denied.